FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10352

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00595-SRB

  v.
                                                 MEMORANDUM *
ANASTACIO ORTUNO-GARCIA, a.k.a.
Anastacio Ortuno, a.k.a. Anastasio Ortuno,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Anastacio Ortuno-Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Ortuno-Garcia’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Ortuno-Garcia the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Ortuno-Garcia has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   12-10352